 1                                                                                                   O
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
11   ANDREAS HERNANDEZ,                                 Case № 2:19-cv-01267-ODW (KSx)
12
                          Plaintiff,                    ORDER GRANTING
13                                                      DEFENDANTS’ MOTION TO
14          v.                                          DISMISS [21] AND MOTION TO
                                                        STRIKE [22] AS UNOPPOSED
15   CITY OF CULVER CITY, et al.,
16
                          Defendants.
17
18
19                                       I.   INTRODUCTION
20          Defendants move to dismiss certain claims and Defendants from Plaintiff
21   Andreas Hernandez’s Third Amended Complaint (“TAC”).                         (Mot. to Dismiss
22   (“Mot.”), ECF No. 21.) Defendants also move to strike Hernandez’s TAC in its
23   entirety. (Mot. to Strike (“MTS”), ECF No. 22.) Hernandez did not oppose either
24   motion. (See Defs.’ Notice of Non-Opp’n, ECF No. 26.) For the reasons that follow,
25   the Court GRANTS Defendants’ motions.1
26
27
     1
28    After carefully considering the papers filed in connection with the motions, the Court deems the
     matters appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
 1                                  II.   BACKGROUND
 2         Hernandez initiated this action in the Superior Court of California, County of
 3   Los Angeles, on November 25, 2018. (Notice of Removal Ex. A (“Compl.”), ECF
 4   No. 1-1.) Defendants removed the action to this Court on February 20, 2019. (Notice
 5   of Removal, ECF No. 1.) After meeting and conferring regarding the perceived
 6   deficiencies in Hernandez’s pleading, the parties entered a series of stipulations
 7   permitting Hernandez to amend his Complaint, his First Amended Complaint, and his
 8   Second Amended Complaint. The last of these stipulations resulted in Hernandez
 9   filing his TAC, the operative pleading, on May 17, 2019.
10         The TAC asserts six claims against various of Defendants City of Culver City
11   (“City”), Chief of Police Scott Bixby, William Kutylo, Sam Hawkins, Maurilio
12   Gamboa, John Benjamin, and Does 1–50 (“Defendants”). (See TAC.) Defendants
13   Kutylo, Hawkins, Gamboa, and Benjamin are referred to collectively herein as
14   “Officer Defendants.” Hernandez asserts the following claims against the following
15   Defendants: (1) False Arrest (42 U.S.C. § 1983) against Officer Defendants;
16   (2) Excessive Force (42 U.S.C. § 1983) against Defendants Kutylo, Hawkins, and
17   Gamboa; (3) False Imprisonment (42 U.S.C. § 1983) against Officer Defendants and
18   Defendant Bixby; (4) Racial Discrimination (42 U.S.C. §§ 1981 & 1983) against
19   Officer Defendants and Defendant Bixby; (5) Malicious Prosecution (42 U.S.C.
20   § 1983) against Defendants City, Bixby, Hawkins, and Kutylo; and (6) Willful
21   Negligence (42 U.S.C. §§ 1981 & 1983) against Defendants City and Bixby. (See
22   TAC.)
23         Defendants move to dismiss certain claims and Defendants in Hernandez’s
24   TAC. (See Mot. 5, 8, 9, 10.) Defendants also move to strike Hernandez’s TAC in its
25   entirety, or, in the alternative, specific allegations and Hernandez’s requests for
26   punitive damages as against Defendants City and Bixby. (See Notice of MTS 2–3,
27   ECF No. 22; MTS 2, 7, 8, 9.) Defendants noticed the hearing on the motions for
28   July 8, 2019, at 1:30 p.m. Thus, pursuant to Local Rule 7-9, Hernandez’s oppositions




                                               2
 1   were due no later than June 17, 2019. See C.D. Cal. L.R. 7-9 (requiring oppositions to
 2   be filed no later than twenty-one days before the motion hearing). However, to date,
 3   Hernandez has filed no opposition.
 4      III.   PLAINTIFF’S FAILURE TO OPPOSE WARRANTS DISMISSAL
 5         Central District of California Local Rule 7-12 provides that the Court “may
 6   decline to consider any memorandum or other document not filed within the deadline
 7   set by order or local rule.” C.D. Cal. L.R. 7-12 (“The failure to file [a responsive
 8   document], or the failure to file it within the deadline, may be deemed consent to the
 9   granting or denial of the motion. . . .”); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
10   1995) (affirming dismissal on the basis of unopposed motion pursuant to local rule).
11         Defendants move to dismiss certain claims and Defendants and to strike
12   Hernandez’s TAC in its entirety. (See Mot.; MTS.) Striking the TAC in its entirety
13   would result in the dismissal of Hernandez’s action. Prior to dismissing an action
14   pursuant to a local rule, courts must weigh: “(1) the public’s interest in expeditious
15   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
16   prejudice to the defendants; (4) the public policy favoring disposition of cases o[n]
17   their merits; and (5) the availability of less drastic sanctions.” Ghazali, 46 F.3d at 53
18   (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). “Explicit
19   findings with respect to these factors are not required.” Ismail v. Cty. of Orange,
20   SACV 10-00901 VBF (AJW), 2012 WL 12964893, at *1 (C.D. Cal. Nov. 7, 2012)
21   (citing Henderson, 779 F.2d at 1424; accord, Malone v. U.S. Postal Serv., 833 F.2d
22   128, 129 (9th Cir. 1987), cert. denied, 488 U.S. 819 (1988)). In Ghazali, the Ninth
23   Circuit found these factors satisfied where the plaintiff received notice of the motion,
24   had “ample opportunity to respond,” yet failed to do so. See Ghazali, 46 F.3d at 54.
25         Here, Hernandez received notice of the motions and had ample opportunity to
26   respond. However, despite Defendants moving to strike the TAC in its entirety,
27   Hernandez failed to oppose or otherwise respond.         Hernandez is represented by
28   counsel in this matter and his attorney is a registered CM/ECF user who receives




                                                 3
 1   notice of electronic filings in this action. Further, Hernandez and Defendants met and
 2   conferred several times regarding Defendants’ perceived deficiencies in Hernandez’s
 3   complaints. They stipulated to Hernandez’s multiple amended complaints, including
 4   the operative TAC, and to Defendants’ deadline to respond to the TAC.            Thus,
 5   Hernandez was previously engaged in this matter, that is, until the instant motions, to
 6   which he has failed to respond in any way. Hernandez offers no excuse for failing to
 7   oppose, nor has he sought an extension or other relief. As such, the Court construes
 8   Hernandez’s failure to respond to Defendants’ motions as consent to the Court
 9   granting them.
10         Accordingly, pursuant to Local Rule 7-12 and Ghazali, the Court GRANTS
11   Defendants’ motions.
12                                  IV.    CONCLUSION
13         For the foregoing reasons, the Court GRANTS Defendants’ Motion to Dismiss
14   (ECF No. 21) and Motion to Strike (ECF No. 22), and STRIKES Plaintiff’s TAC in
15   its entirety without leave to amend.           Consequently, the Court DISMISSES
16   Plaintiff’s action without prejudice. The Court will issue Judgment.
17
18         IT IS SO ORDERED.
19
20         July 11, 2019
21
22                               ____________________________________
23                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
24
25
26
27
28




                                                4
